Citation Nr: 1642404	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  14-03 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating higher than 10 percent for tinnitus.

2.  Entitlement to an increased rating higher than 0 percent for bilateral hearing loss.

3.  Entitlement to an increased rating higher than 10 percent for hepatitis B residuals.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for folliculitis; post inflammatory hyperpigmentation.

6.  Entitlement to service connection for bilateral knee degenerative joint disease.




REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from September 1969 to March 1972, May 1979 to May 1983, and December 1990 to September 1991, with additional service in the National Guard.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which, in pertinent part, granted service connection for tinnitus, assigning a 10 percent rating, effective February 16, 2012; granted service connection for hearing loss, assigning a 0 percent rating, effective February 16, 2012; and denied an increased rating higher than 10 percent for hepatitis B, as well as service connection for hypertension, folliculitis, and bilateral knee degenerative joint disease.

The issues of increased rating for hearing loss and hepatitis B, and service connection for hypertension, folliculitis, and bilateral knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

Throughout the appeal period, the Veteran's bilateral tinnitus has been assigned a 10 percent rating, the maximum schedular rating authorized under Diagnostic Code 6260.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for bilateral tinnitus; extraschedular consideration is not warranted.  38 U.S.C.A. §1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

In regard to the claim for an evaluation in excess of 10 percent for tinnitus, the Board finds that the duties to notify and assist are not applicable because the law is dispositive of the issue.  See Sabonis v. Brown, 6 Vet. App. 426 (1994); Mason v. Principi, 16 Vet. App. 129 (2002); see also, Manning v. Principi, 16 Vet. App. 534, 542 (2002) (Veterans Claims Assistance Act (VCAA) can have no effect on appeals that are decided on an interpretation of the law as opposed to a determination based on the fact); Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Further, VA has no duty to assist the Veteran in obtaining evidence where, as here, there is no reasonable possibility that any further assistance would aid him in substantiating his claim.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

II.  Increased Rating for Tinnitus

Disability ratings are based on the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7. Otherwise, the lower rating will be assigned.  Id.  

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the veteran's claim is to be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

The Veteran bears the burden of presenting and supporting his claim for benefits. 38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

The Veteran is seeking an increased rating for bilateral tinnitus.  The RO denied the Veteran's request because a rating of 10 percent is the maximum schedular allowance under Diagnostic Code 6260 and there is no provision for assignment of a separate 10 percent evaluation for tinnitus of each ear.

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit found that 38 C.F.R. § 4.25 (b) and 38 C.F.R. § 4.87, Diagnostic Code 6260 limit a Veteran to a single disability rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral.

The Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus of 10 percent.  38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award separate schedular evaluations for tinnitus in each ear, the Veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

III.  Other Considerations

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321 (a).  In determining whether a case should be referred for extraschedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the record reflects that the manifestations of the disability adjudicated here are specifically contemplated by the schedular criteria.  Accordingly, the Board has concluded that referral of this case for extraschedular consideration is not in order.  Thun v. Peake, 22 Vet. App. 111, 115   (2008).

Finally, the Board has considered whether a claim for unemployability has been raised by the record.  Here, the record does not suggest that the Veteran is unemployable as a result of his service-connected tinnitus.  The Veteran noted on the September 2013 VA examination that there were no occupational effects from tinnitus.  Therefore, the Board concludes that entitlement to a total disability rating based on individual unemployability has not been raised at this time.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to an increased rating higher than 10 percent for tinnitus is denied.


REMAND

The Veteran seeks service connection for folliculitis, hypertension, and bilateral knee disabilities, as well as increased rating for hearing loss and hepatitis B.  The record suggests that the Veteran's VA treatment records are incomplete.  VBMS records only show psychiatry treatment dated from September 2013 to October 2013 from the VAMC in San Juan, as well as some intermittent private treatment records dated in 2001, 2004, 2009, and 2010.  If the Veteran has had ongoing treatment for the disabilities on appeal, additional records for the complete appeals period, i.e., from February 2012 to present, should be obtained.

Regarding the hypertension disability, the VA examination provided in July 2012 only addressed whether the Veteran's hypertension was related to diabetes.  The examination did not address the likelihood that the Veteran's hypertension was first manifest in service.  The service treatment records show what appears to be an elevated blood pressure reading of 118/90 in October 1982.  For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm, or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm, or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1), under Diseases of the Arteries and Veins.  These must be confirmed by readings taken two or more times on at least three different days. Id.  There is also a February 1980 notation that the Veteran's "stomach has hypertension" when the Veteran was seen for stomach cramps, diarrhea and vomiting.  A medical opinion is needed to address these notations in the Veteran's service treatment records.

As for the increased ratings for hearing loss and hepatitis B, the last VA examinations provided for these disabilities were in September 2013 and July 2012, respectively.  Given that the case must be returned for the reasons noted above, contemporaneous examinations also should be provided to assess the present severity of the hearing loss and hepatitis B disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any relevant treatment records pertaining to the hearing loss, hepatitis B, hypertension, folliculitis, and bilateral knee disabilities from the VAMC in San Juan, dated from February 2012 to present.  The Veteran should be notified of any negative responses and provided with information concerning what further steps VA will make regarding his claim.

2.  Ask the Veteran to identify any pertinent private treatment he has received pertaining to the hearing loss, hepatitis B, hypertension, folliculitis, and bilateral knee disabilities.  Make reasonable efforts to obtain any relevant evidence identified by the Veteran, and notify him of any negative responses and what further steps VA will make regarding his claim.

3.  Following the completion of the above development, schedule the Veteran for an appropriate VA examination to determine the etiology of the Veteran's hypertension.  The VBMS file should be accessible to the examiner for review in conjunction with the examination and the examination report should reflect that the examiner reviewed the VBMS file.  

After a review of the VBMS file and examination of the Veteran, the examiner should state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hypertension was caused by any event, disease, or injury in service, and/ or first manifested in service or within one year of separation from service. 

In making these assessments, the examiner should consider the significance, if any, of the service treatment records that show what appears to be an elevated blood pressure reading of 118/90 in October 1982 and a February 1980 notation that the Veteran's "stomach has hypertension" when the Veteran was seen for stomach cramps, diarrhea and vomiting..  

The examiner also should review any newly obtained medical records.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason. 

4.  Thereafter, schedule the Veteran for an appropriate VA examination of his bilateral hearing loss.  The VBMS file should be made available to and reviewed by the examiner.  All necessary tests should be performed.

Current symptomatology and treatment, especially since September 2013, should be clearly identified.  

The examiner should conduct a thorough audiological evaluation.  The examiner must also provide a full description of the functional effects caused by the bilateral hearing loss. 

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  Thereafter, schedule the Veteran for an appropriate VA examination of his hepatitis B.  The VBMS file should be made available to and reviewed by the examiner.  All necessary tests should be performed.

Current symptomatology and treatment, as well as that taking place since July 2012, should be clearly identified.  
The examiner should conduct a thorough chronic liver disease evaluation.  The examiner must also provide a full description of the functional effects caused by the hepatitis B. 

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

6.  Next, review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

7.  Finally, readjudicate the claim on appeal.  If any of the benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


